ACCEPTED
                                                                                   12-14-00226-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                               2/9/2015 7:48:03 PM
                                                                                      CATHY LUSK
                                                                                            CLERK

                            No. 12-14-00226-CR

                                                                   FILED IN
                                                            12th COURT OF APPEALS
                           In the Court of Appeals               TYLER, TEXAS
                       for the Twelfth Judicial District     2/9/2015 7:48:03 PM
                                at Tyler, Texas                  CATHY S. LUSK
                                                                     Clerk



                               Jock Dominey,
                                 Appellant

                                      V.

                               State of Texas,
                                  Appellee


             On Appeal From Cause No. 2014-0069 in the 159th
              Judicial District Court of Angelina County, Texas


             State’s Third Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

       Appellee, State of Texas, moves for a 7-day extension of time to file

its brief.

                                      I.

       Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on November 26,

2014, giving the State until Friday December 26, 2014 to file its brief. A
motion to extend was granted, giving the State until Wednesday January

28, 2015 to file its brief. Another motion to extend was granted giving the

State until February 9, 2015 to file its brief, due to February 7, 2015 being a

Saturday and February 8, 2015 being a Sunday.

       The State of Texas now requests a 7-day extension of time in which

to file its brief.

                                       II.

       Good cause exists for allowing the State additional time to file its brief

for the following reasons:

       1.     Counsel for the State was working on and completed three

other briefs during this time-frame in Albro v. State, No. 12-14-00182-CR,

which had already had an extension granted; Johnson v. State, No. 12-14-

00160-CR, and Owens v. State, No. 12-13-00386-CR. Counsel for the

State is also actively working on Finley v. State, No. 12-14-00005-CR

during this same time frame.

       2.     Counsel for the State had to prepare for a jury trial in State v.

Duron, No. 2014-0323 (2 count aggravated assault with a deadly weapon

case), and State v. Taylor, No. 2014-0145 (4 count aggravated sexual

assault of a child case) one of which was scheduled for jury selection

February 2, 2015 and the other is scheduled for jury selection March 2,
2015. This is in addition to the normal felony criminal docket counsel must

prepare for.

      3.    Counsel for the Appellant is unopposed to this motion.

                                       III.

      From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This is the State’s first motion for extension, and it is not brought for

purposes of delay or harassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its

requested 7-day extension to file its State’s Brief in this matter.

                                              Respectfully Submitted,

                                               /s/April Ayers-Perez
                                              Assistant District Attorney
                                              Angelina County D.A.’s Office
                                              P.O. Box 908
                                              Lufkin, Texas 75902
                                              (936) 632-5090 phone
                                              (936) 637-2818 fax
                                              State Bar No. 24090975
                                              aperez@angelinacounty.net

                                              Attorney for Appellee
                                              State of Texas
                              Certificate of Service

      I do certify that on February 9, 2015 a true and correct copy of the

above document has been served electronically to John Tunnell, 315 East

Frank Ave., Lufkin, Texas, 75902, attorney for Appellant, Jock Dominey,

through efile.txcourts.gov.

                                             /s/April Ayers-Perez


                         Certificate of Conference

      I certify that on February 9, 2015, I conferred with John Tunnell by

telephone about this motion, and certify that he was unopposed to a 7-day

extension.

                                             /s/April Ayers-Perez